Exhibit Knight Inc. Subsidiaries of the Registrant Kinder Morgan (Delaware), Inc. – DE Kinder Morgan G.P., Inc. – DE KMGP Services Company, Inc. – DE Kinder Morgan Management, LLC – DE Kinder Morgan Services LLC – DE Valley Operating, Inc. – CO KN Telecommunications, Inc. – CO Kinder Morgan Power Company – CO KN TransColorado, Inc. – CO Kinder Morgan Foundation (nonprofit) – CO KN Gas Gathering, Inc. – CO Canyon Creek Compression Company – IL KM International Services, Inc. – DE Kinder Morgan Michigan, LLC – DE Kinder Morgan Michigan Operator LLC – DE Triton Power Company LLC – DE Triton Power Michigan LLC – DE Kinder Morgan TransColorado LLC – DE Kinder Morgan TransColorado, Inc. – UT KM Insurance, Ltd. – Bermuda Kinder Morgan Illinois Pipeline LLC – DE Knight Power Company LLC – DE NGPL HoldCo Inc. – DE NGPL PipeCo LLC – DE Natural Gas Pipeline Company of American LLC – DE NGPL
